For Immediate Release Interest Payable on Nexen’s 7.35% Subordinated Notes Calgary, Alberta, October 5, 2011 – Nexen Inc. announces the regular quarterly interest payment on its 7.35% Subordinated Notes due 2043 of US$0.459375 per note, payable November 1, 2011, to note holders of record on October 15, 2011. The notes are listed for trading on the TSX: NXY.PR.U and the NYSE: NXYPRB. Nexen Inc. is an independent, Canadian-based global energy company, listed on the Toronto and New York stock exchanges under the symbol NXY. Nexen is focused on three growth strategies: oil sands and shale gas in Western Canada and conventional exploration and development primarily in the North Sea, offshore West Africa and deepwater Gulf of Mexico. Nexen adds value for shareholders through successful full-cycle oil and gas exploration and development, and leadership in ethics, integrity, governance and environmental stewardship. For further information, please contact: Kim Woima, CA Manager, Investor Relations (403) 699-5821 801 – 7th Ave SW Calgary, Alberta, Canada T2P 3P7 www.nexeninc.com
